

117 HR 5070 IH: Bringing Back Main Street Act of 2021
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5070IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Ms. Van Duyne introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Comptroller General of the United States to conduct a study on the amount of small business assistance going to small business concerns based in foreign countries, and for other purposes.1.Short titleThis Act may be cited as the Bringing Back Main Street Act of 2021.2.Study on small business assistance to foreign-based companies(a)StudyThe Comptroller General of the United States shall conduct a study to determine the amount of small business assistance that has been received by foreign-based small business concerns during the period beginning on March 1, 2020, and ending on the date of the enactment of this Act.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the findings of the study conducted under subsection (a), including the amount of small business assistance that has been received by foreign-based small business concerns in total and dis­ag­gre­gated by country of origin.(2)Identifiable or proprietary informationThe Comptroller General shall ensure that the report submitted under paragraph (1) does not include any identifiable or proprietary information of any foreign-based small business concern.(c)DefinitionsIn this Act:(1)Country of originThe term country of origin means the country, other than the United States—(A)in which a foreign-based small business concern is headquartered;(B)under the laws of which an entity owning or holding, directly or indirectly, not less than 25 percent of the economic interest of a foreign-based small business concern is organized; or(C)of which a person owning or holding, directly or indirectly, not less than 25 percent of the economic interest of a foreign-based small business concern is a citizen.(2)Foreign-based small business concernThe term foreign-based small business concern means a small business concern—(A)that is headquartered in a country other than the United States; or(B)for which an entity organized under the laws of a country other than the United States, or a citizen of such a country, owns or holds, directly or indirectly, not less than 25 percent of the economic interest of the small business concern, including as equity shares or a capital or profit interest in a limited liability company or partnership.(3)Small business assistanceThe term small business assistance means any Federal funds and other benefits available to small business concerns under programs administered by the Small Business Administration, including—(A)loans, whether directly or indirectly made; (B)grants; and(C)contracting preferences.(4)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632).